                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

LARRY HARRIS, an individual,

            Plaintiff/Counter-
            Defendant,

v.                               Case No:    2:18-cv-383-FtM-29MRM

HENRY JAN, an individual,

            Defendant/Counter
            -Plaintiff/Third
            Party Plaintiff

JOHN DOE and JANE DOE,

       Third Party Defendants.


                          OPINION AND ORDER

       This matter comes before the Court on review of Plaintiff's

Motion to Dismiss Defendant's Counterclaims and Third-Party Claims

(Doc. #12) filed on July 26, 2018.          Defendant filed a Response

(Doc. #20) on September 17, 2018.

                                  I.

       Under Federal Rule of Civil Procedure 8(a)(2), a pleading

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”       Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).   To survive dismissal, the factual allegations
must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”            Id. at 555.         See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                    This requires

“more   than     an   unadorned,        the-defendant-unlawfully-harmed-me

accusation.”       Ashcroft       v.   Iqbal,       556   U.S.   662,   678    (2009)

(citations     omitted).      In    deciding     a    Rule   12(b)(6)    motion      to

dismiss,   the   Court     must    accept     all    factual     allegations    in    a

complaint as true and take them in the light most favorable to

plaintiff.     Erickson v. Pardus, 551 U.S. 89 (2007).

                                        II.

     On June 4, 2018, plaintiff Larry Harris filed his Complaint

(Doc. #1) against Henry Jan for damages stemming from a breach of

a promissory note in the amount of $300,000.                     Plaintiff alleges

that defendant agreed to repay the principal amount on July 3,

2017, with interest accruing on the unpaid balance at a rate of

12% per annum.    Plaintiff alleges that defendant made no payments,

and the Note provides for a default interest rate of 15% per annum.

Plaintiff seeks $391,701.37 as of May 31, 2018, with interest,

plus attorney fees.        In response, defendant filed an Answer and

Counterclaim (Doc. #9) which also purports to add a Jane Doe and

John Doe as third-party defendants.             Defendant does not present a

statement of subject-matter jurisdiction, however the Court notes

that two counts present a federal question.                       For purposes of




                                         2
review, the Court will assume that the Court has subject-matter

jurisdiction in this basis.

       Defendant/Counter-plaintiff Jan alleges that he entered into

various    business     loan     arrangements     in    or    around    2010    with

plaintiff/counter-defendant Harris, through his company Healthcare

of Today, Inc.     Jan states that this business became insolvent and

he was unable to continue cash repayment for the business loan.

Jan alleges that Harris continued to harass him for repayment “even

though he had technically been paid in full” by taking stock that

secured the original notes, and Harris sought to have Jan ratify

the note and provide a personal guaranty.                  (Doc. #9, ¶ 7.)      Jan

signed    the   note   because      “of   the   constant     threats,   calls    and

harassment” even though he believed the notes had been paid in

full.     (Id., ¶ 8.)         Jan continued to make payments “whenever

possible”, and Harris continued to demand money from Jan even after

Jan had paid back all the principal.             (Id., ¶ 11.)

       Jan filed for bankruptcy protection, but Harris continued to

contact him even during its pendency.                  The bankruptcy case was

dismissed, and Jan continued with payments.                    Jan alleges that

Harris    demanded     that    he    violate    securities      laws    and    Jan’s

settlement with the SEC by arranging inside information “and to

illegally collect funds from a publicly traded company”.                  (Id., ¶

16.)     Jan goes on to make allegations regarding an unidentified

CEO of an unnamed company for whom he arranged a meeting with



                                          3
Harris, and Harris then threatened. Jan alleges that Harris stated

that he was hiring a detective to find Jan’s daughter to harass

her.     Jan alleges that Harris threatened to hire a detective

before, to be paid by his mother.      Jan alleges that Harris has

been recording their phone conversations without his consent. None

of these facts are incorporated into or referenced in any of the

counts.

       Under the heading of “Joinder of Additional Defendants”, Jan

inserts that Jane Doe and John Doe have a significant role and

should be included.    Nothing further is stated, no factual basis

provided, and no counts stated. Therefore no Third-Party Complaint

is presented and it will be dismissed.

                                III.

       Jan goes on to assert the following counterclaims: extortion,

wiretapping, violation of the automatic stay in Bankruptcy Court,

violations of Florida Usary Laws, two counts for RICO violations,

and unjust enrichment.    Harris seeks to dismiss the counterclaims

arguing that: (1) extortion is not an actionable civil claim; (2)

both Florida and federal laws have an exception allowing for the

recording of one’s own phone conversations; (3) the Court should

defer jurisdiction of an alleged violation of the automatic stay

to the Bankruptcy Court; (4) the usary claim fails to allege facts

of an interest rate exceeding the lawful rate of interest under

the relevant Florida Statute; (5) Jan fails to state a claim for



                                  4
violations of RICO; and (6) that the claim for unjust enrichment

is deficient.

     1. Extortion

     As argued by Harris, there is no recognized private right of

action for extortion in Florida and specifically under Fla. Stat.

§ 836.05.   Miami Herald Pub. Co., Div. of Knight-Ridder Newspaper

v. Ferre, 636 F. Supp. 970, 976 (S.D. Fla. 1985).          Jan argues that

California law allows for a civil cause of action to recover

damages, which is true, and he is a resident of California.             See

Baker v. FirstCom Music, No. LACV168931VAPJPRX, 2017 WL 9510144,

at *12 (C.D. Cal. July 27, 2017) (“California has long recognized

a claim for civil extortion, relying on the definition of extortion

under criminal law to analyze such claims.”); Cal. Penal Code §

518(a).

     Although Jan is a resident of California, the suit was filed

in Florida and the Promissory Note provides that Florida law

applies in case of a default.         (Doc. #1-1, p. 3.)    As California

law does not apply to the case, and the claim is not presented as

a claim under California law, the claim must be dismissed.

     2. Wiretapping

     Harris argues that the claim must be dismissed because both

Florida   law   and   federal   law   recognize   an   exception   to   the

prohibition on recording communications.          Once again, Jan argues

that California law provides protection if there was no consent.



                                      5
     Federal law provides a right to a civil cause of action under

18 U.S.C. § 2520, as does California and Florida.                      Under the

California Statute, consent of all parties is indeed required to

record a conversation.          Cal. Penal Code § 632(a).              Under the

Florida   Statute,   as    long   as   the    intercept    is    not    disclosed

improperly, it does not apply to prohibit recording one’s own

conversation.    Lomelo v. Schultz, 422 So. 2d 1050, 1051 (Fla. 4th

DCA 1982); Fla. Stat. § 934.10(1).           As of 2006, California applies

the government interest test to out-of-state persons who record or

intercept calls made from or received in California.                   Kearney v.

Salomon Smith Barney, Inc., 39 Cal. 4th 95, 122, 137 P.3d 914, 933

(Cal. 2006).

     Jan may be asserting a claim under California law, but that

has not specifically been pled.            In fact, no statutory, common

law, or constitutional basis is referenced.                Only one line is

contained   in   Count    II,   that   Harris   admitted    to    record    phone

conversations without the consent of Jan, and no other context.

The motion to dismiss will be granted because the one line fails

to provide a short and plain statement for relief.

     3. Automatic Stay Violation

     As a preliminary matter, Count III also only alleges one line,

that Harris ignored bankruptcy laws by harassing him and trying to

collect money during his Chapter 13 case.             In his Response, Jan

provides that he filed a Chapter 7 case in California on February



                                       6
27, 2012, and he would not object if the issue is better handled

by the Bankruptcy Court. Jan does not indicate in the Counterclaim

whether the issue was raised with the Bankruptcy Court, or under

what basis he may bring a stand-alone civil action for a violation

of 11 U.S.C. § 362.    The fact is, that any purported violation of

the automatic stay should be handled by the Court that imposed the

stay, i.e., the Bankruptcy Court.      See, e.g., Pereira v. First N.

Am. Nat. Bank, 223 B.R. 28, 31 (N.D. Ga. 1998).      This claim will

be dismissed without prejudice to proceeding in that court.

     4. Usary Laws

     Jan alleges that the “effective interest rate” is actually

greater than 18%, which violates Fla. Stat. § 687.03(3).           Jan

alleges that the only way he would owe “anywhere close to $300,000”

is if an interest rate in excess of 50%.       (Doc. #9, ¶ 33.)    The

Promissory Note provides for an interest rate of 12% on all unpaid

balances retroactive to January 1, 2016.      (Doc. #1-1, p. 3.)    In

case of default and the acceleration of the amount due, the Note

bears a rate of 15% percent per annum from the date of demand until

paid.   (Id., p. 2.)   Nowhere in the Note or the Complaint is Harris

seeking an interest rate in excess of 18%.     To the extent that Jan

is arguing that he has already overpaid in excess of an amount

equal to principal plus an interest rate in excess of 18 percent

per annum, the allegations are not clearly articulated and appear




                                   7
to support an unjust enrichment claim, not a usary claim.                        The

motion to dismiss will be granted.

       5. RICO

       Jan asserts two claims under the Racketeering Influenced and

Corrupt Organizations Act (RICO).               Jan asserts that the case

involves an “unlawful debt” as defined in 18 U.S.C. § 1961(6),

which is a debt “incurred or contracted in gambling activity” in

violation of laws relating to usury, and “which was incurred in

connection with the business of gambling”. Jan alleges that Harris

committed multiple related acts to collect usurious loans.                   (Doc.

#9, ¶ 36.)       Under § 1962, “[i]t shall be unlawful for any person

employed by or associated with any enterprise engaged in, or the

activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct of

such   enterprise's        affairs    through   a   pattern     of     racketeering

activity or collection of unlawful debt.”                18 U.S.C. § 1962(c).

       There are no factual allegations that the debt incurred in

this case was as a result of a gambling debt.                    It is in fact

admittedly based on a Note signed by Jan. (Doc. #9, ¶ 8.) Further,

there is no allegation that Harris is an enterprise, or what

specific racketeering activities in § 1961(a) are at issue.                      The

motion    to     dismiss    will     be   granted   as    to   Count    V   of   the

Counterclaims.




                                           8
     In the other RICO claim, Count VI, Jan alleges a conspiracy

to violate 18 U.S.C. § 1962(c), through § 1962(d), with the

unidentified    third-parties.    To       establish   a   claim,   of   a   RICO

conspiracy, plaintiff must show that Harris agreed to the overall

objective of the conspiracy, or show that Harris agreed to commit

two predicate acts.     Am. Dental Ass'n v. Cigna Corp., 605 F.3d

1283, 1293 (11th Cir. 2010).     Jan makes only conclusory statements

with no factual support, and with no identified objective or

identified predicate acts.       Further, it is unclear what role the

third-parties played as the “Third-Party Complaint” contains no

allegations explaining their roles.           The motion to dismiss will be

granted.

     6. Unjust Enrichment

     To assert unjust enrichment, Jan must allege that a benefit

was conferred on Harris, it was voluntarily accepted and retained,

and that it would be inequitable for Harris to retain the benefit

without first paying the value to Jan.           Agritrade, LP v. Quercia,

No. 3D15-2392, 2017 WL 5760269, at *4 (Fla. 3d DCA Nov. 29, 2017),

review denied, No. SC17-2294, 2018 WL 1256501 (Fla. Mar. 12, 2018).

Jan again asserts a conspiracy and references some of the same

RICO language as in the previous counts.               No factual support is

otherwise provided.    The motion to dismiss will be denied.

     Accordingly, it is now

     ORDERED:



                                       9
     Plaintiff's Motion to Dismiss Defendant's Counterclaims and

Third-Party Claims (Doc. #12) is GRANTED.     The Counterclaim, and

Joinder of Additional Defendants (Doc. #9), construed as a third-

party complaint, are dismissed without prejudice to filing an

Amended   Answer,   Affirmative   Defenses,   Counterclaims   within

FOURTEEN (14) DAYS of this Opinion and Order.

     DONE AND ORDERED at Fort Myers, Florida, this     9th    day of

October, 2018.




Copies:
Parties of record




                                  10
